DETAILED ACTION
This Office Action is in response to Application filed on 22 June 2020.
Claims 1-18 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Document A2 on the IDS filed 22 June 2020 was not considered because the listed Document Number 10108236 appears to be a typographical error and does not match the name listed for the Document, Li nor does the subject matter of the listed patent appear to be relevant.  The Examiner believes the correct Document Number should be 10108536. The Applicant should provide a new IDS with a corrected Document Number if they wish for the document to be considered.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 is objected for being a dependent claim that is dependent on itself, this appears to be a typographical error.  It is believed the claim should be dependent from claim 11 and will be interpreted as such for the purposes of further examination.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalayci, U.S. Patent App. Pub. 2014/0351797, hereinafter referred to as “Kalayci”.

Referring to claim 1, Kalayci discloses a method of a system for program testing (See paragraphs 0001 and 0004). - A method of controlling a test apparatus, the method comprising: 
Kalayci discloses using a call graph that represents the subroutines of a program, the subroutines being functions (See paragraph 0030).  Kalayci identifies a leaf function of the call graph to test the program (See paragraph 0004). - identifying at least one function in a program to be tested based on a software detailed design; 
Kalayci discloses using the call graph to identify functions and also error parameters and attributes to indicating a type of error to be injected and the location to be injected (See paragraphs 0004, 0034, and 0037). - generating a test design document based on fault location that can be generated in connection with the identified at least one function and based on a fault type to be injected into the fault location; 
Kalayci discloses searching for a target in the call graph (See paragraph 0047). - searching for the fault location to be injected based on the generated test design document and source code of the program; 
Kalayci discloses a trigger for the injection and type of error to be injected (See paragraph 0034). - determining a fault injection scheme and the fault type; and 
Kalayci discloses injecting an error by accessing the injection data and error attributes and returns the results. (See paragraphs 0035, 0051, and 0052).  Kalayci also saves results that are not result of injected error, and thus not a predicted result (See paragraph 0053). Kalayci discloses test cases of the injected errors (See table on page 4). - predicting a result by applying a fault injection corresponding to the fault injection scheme and the fault type into the searched fault location to generate a test case.

Referring to claim 2, Kalayci discloses the subroutines are packages as callable units or function (See paragraph 0030). - The method according to claim 1, wherein identifying the at least one function comprises: identifying a unit function for a unit test.

Referring to claim 3, Kalayci discloses the attributes including the location for the error injection (See paragraph 0037). - The method according to claim 2, wherein generating the test design document comprises:26Attorney Docket No: 15438-1321 extracting the fault location that can be generated in connection with the identified unit function.

Referring to claim 4, Kalayci disclose the functions are sorted into a call graph representing the call relationships of the functions (See paragraph 0030). - The method according to claim 1, wherein identifying the at least one function comprises: sorting functions having a call relationship for an integrated test.  

Referring to claim 5, Kalayci discloses the attributes including the location for the error injection (See paragraph 0037). -  The method according to claim 4, wherein generating the test design document comprises: extracting the fault location that can be generated at a time of call among the sorted functions.

Referring to claim 10, Kalayci discloses a program product with a computer readable storage medium (See paragraphs 0004 and 0019). Kalayci discloses a method of a system for program testing (See paragraphs 0001 and 0004). -  A non-statutory computer readable recording medium containing a program for performing a method of controlling a test apparatus comprising: 
Kalayci discloses using a call graph that represents the subroutines of a program, the subroutines being functions (See paragraph 0030).  Kalayci identifies a leaf function of the call graph to test the program (See paragraph 0004). - identifying at least one function in a program to be tested based on a software detailed design; 
Kalayci discloses using the call graph to identify functions and also error parameters and attributes to indicating a type of error to be injected and the location to be injected (See paragraphs 0004, 0034, and 0037). - generating a test design document based on fault location that can be generated in connection with the identified at least one function and based on a fault type to be injected into the fault location; 
Kalayci discloses searching for a target in the call graph (See paragraph 0047). - searching for the fault location to be injected based on the generated test design document and source code of the program; 
Kalayci discloses a trigger for the injection and type of error to be injected (See paragraph 0034). - determining a fault injection scheme and the fault type; and 28Attorney Docket No: 15438-1321
Kalayci discloses injecting an error by accessing the injection data and error attributes and returns the results. (See paragraphs 0035, 0051, and 0052).  Kalayci also saves results that are not result of injected error, and thus not a predicted result (See paragraph 0053). Kalayci discloses test cases of the injected errors (See table on page 4). - predicting a result by applying a fault injection corresponding to the fault injection scheme and the fault type into the searched fault location to generate a test case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalayci in view of Chaudhari et al., U.S. Patent App. Pub. 2019/0050308, hereinafter referred to as “Chaudhari”.

Referring to claim 9, Kalayci discloses all the limitations (See rejection of claim 1) except for The method according to claim 1, wherein identifying the at least one function comprises: identifying a function reflecting a safety mechanism and a function having a call relationship with the function reflecting the safety mechanism.
Chaudhari discloses a method for error injection of functional safety system (See Chaudhari, paragraphs 0001, 0010, 0017).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the fault injection method of Kalayci with the error injection of functional safety system of Chaudhari.  This would have been obvious to do because safety is a concern for a variety of systems (See Chaudhari, paragraph 0002).

Referring to claim 11, Kalayci discloses a system for program testing (See paragraphs 0001 and 0004). - A test apparatus for software, the test apparatus comprising: 
Kalayci discloses the system having a processor (See paragraph 0023). - a processor; and 
Kalayci discloses a computer readable medium with instructions provided to the processor (See paragraph 0023 and 0024). - a non-transitory memory for storing instructions executable by the processor; wherein the processor is configured to: 
Kalayci discloses using a call graph that represents the subroutines of a program, the subroutines being functions (See paragraph 0030).  Kalayci identifies a leaf function of the call graph to test the program (See paragraph 0004). Kalayci disclose the functions are sorted into a call graph representing the call relationships of the functions (See paragraph 0030). - extract a test range based on a function related to a call relationship from a program to be tested; 
Kalayci discloses using the call graph to identify functions and also error parameters and attributes to indicating a type of error to be injected and the location to be injected (See paragraphs 0004, 0034, and 0037). - generate a test design document including at least one of a fault location to be injected, a fault type, or a normal condition to be violated based on the test range and at least one requirements document; and 
Kalayci discloses injecting an error by accessing the injection data and error attributes and returns the results. (See paragraphs 0035, 0051, and 0052).  Kalayci also saves results that are not result of injected error, and thus not a predicted result (See paragraph 0053). Kalayci discloses test cases of the injected errors (See table on page 4). - generate a test case based on source code of the program to be tested and the test design document.
Kalayci does not disclose a function related to a safety mechanism.
Chaudhari discloses error injection of functional safety system (See Chaudhari, paragraphs 0001, 0010, 0017).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the fault injection system of Kalayci with the error injection of functional safety system of Chaudhari.  This would have been obvious to do because safety is a concern for a variety of systems (See Chaudhari, paragraph 0002).

Referring to claim 12, Kalayci and Chaudhari disclose all the limitations (See rejection of claim 11) including Kalayci discloses errors in the source code and testing the code pathways (See paragraphs 0015 and 0036).   Kalayci discloses identifying the target function for error injection (See paragraphs 0030 and 0040).  - The test apparatus according to claim 11, wherein the processor is further configured to: manage the source code based on a function identifier in a software detailed design and a line of a function corresponding to the function identifier.

Referring to claim 13, Kalayci and Chaudhari disclose all the limitations (See rejection of claim 11) including Kalayci discloses the subroutines are packages as callable units or function (See paragraph 0030). Kalayci disclose the functions are sorted into a call graph representing the call relationships of the functions (See paragraph 0030). - The test apparatus according to claim 11, wherein the processor is further configured to: identify a unit function as the test range for a unit test; sort functions having a call relationship; and identify the sorted functions as the test range for an integrated test.

Referring to claim 14, Kalayci and Chaudhari disclose all the limitations (See rejection of claim 13) including Kalayci discloses the attributes including the location for the error injection (See paragraph 0037).  Kalayci discloses a specified time period for the error injection (See paragraph 0042). - The test apparatus according to claim 13, wherein the processor is further configured to: extract the fault location that can be generated in connection with a function of the identified unit function for the unit test; and extract the fault location that can be generated at a time of call among the sorted functions for the integrated test.

Referring to claim 18, Kalayci and Chaudhari disclose all the limitations (See rejection of claim 11) including Kalayci discloses identifying the target function for error injection (See paragraphs 0030 and 0040).  Kalayci discloses a trigger for the injection and type of error to be injected (See paragraph 0034).  -The test apparatus according to claim 11, wherein the test case comprises at least one of an identifier (ID), a fault injection line, the fault type, fault code corresponding to the normal condition to be violated, or an expected result.

Allowable Subject Matter
Claims 6-8, 15, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 8,752,027 to Noureddine et al.
- Injecting faults into a program for testing software
U.S. Patent 10,108,536 to Li
- Automated Test case generation for safety critical software
U.S. Patent App. Pub. 2010/0287535 to Kim et al.
- Testing software reliability using fault injection
U.S. Patent App. Pub. 2013/0159964 to Szpak
- Error injection in generated code
U.S. Patent App. Pub. 2019/0205233 to Jung et al.
- Fault injection testing 
U.S. Patent App. Pub. 2021/0181733 to Nagavalli et al.
- Injecting faults into an autonomy system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        September 8, 2022